Case 4:19-cr-00077-RAJ-LRL Document 27 Filed 04/20/20 Page 1 of 7 PageID# 151



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                Newport News Division


UNITED STATES OF AMERICA,


       v.                                                            Criminal No. 4:19-cr-77

DARRELL KING, II,

               Defendant.


                            MEMORANDUM OPINION & ORDER

       Before the Court is Darrell King’s (“Defendant”) Motion to Revoke Order of Detention

Pending Trial, pursuant to 18 U.S.C. § 3145(b). ECF No. 21. For the reasons stated below,

Defendant’s Motion is DENIED.

                       I.      BACKGROUND & PROCEDURAL HISTORY

       On August 12, 2019, Defendant was named in a nine-count criminal indictment charging

Defendant with drug conspiracy, in violation of 21 U.S.C. § 846, and eight counts of distribution

and possession with intent to distribute cocaine and heroin, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(A), (B). ECF No. 3. On February 12, 2020, Defendant was named in a nineteen-count

Superseding Indictment which in addition to the previous charges, included conspiracy to obstruct

the administration of justice and obstruction of justice, in violation of 18 U.S.C. §§1503(a) and

371, four counts of interstate travel in aid of racketeering, in violation of 18 U.S.C. § 1952(a)(3)

and money laundering, in violation of 18 U.S.C. § 1956 (a)(1)(A)(i). ECF No. 9. The Superseding

Indictment also includes a criminal forfeiture allegation. Id.

       According to the Indictment, Defendant was engaged in a drug conspiracy to sell heroin,

cocaine, and marijuana in Newport News, Hampton, and other areas within the Eastern District of

                                                  1
Case 4:19-cr-00077-RAJ-LRL Document 27 Filed 04/20/20 Page 2 of 7 PageID# 152



Virginia from September 2012 until June 2017. Id. The conspiracy involved the distribution of

significant drug weights – 250 kilograms or more of cocaine, 75 pounds of marijuana, and nearly

.5 kilograms of heroin. ECF No. 18; Hr’g Tr. 2:20–3:5. The Indictment alleges that Defendant

accumulated $4,177,150.000 in proceeds from the conspiracy. ECF No. 9.

       Defendant was arrested on March 10, 2020 in York County, Virginia. The following day,

Defendant had his initial appearance. See ECF No. 14. On March 16, 2020, Defendant appeared

before Magistrate Judge Krask for a detention hearing. ECF No. 19. During the detention hearing,

the United Sates proffered that in late 2018, Defendant met with a confidential source at his place

of employment to discuss purchasing 100 pounds of marihuana for him to distribute. Hearing

Transcript (“Hr’g Tr.”) 12:12-24. The United States also proffered that Defendant was in contact

with known drug distributors as early as March 2020. Hr’g Tr. 14:1-8; 24:6-14. At the hearing,

Defendant stated that he was in good health, and noted that he has high blood pressure and suffers

from migraines. Hr’g Tr. 18:22 – 19:1-5.

       Following the detention hearing, the magistrate judge ordered Defendant detained pending

trial. ECF No. 18. The magistrate judge entered detailed factual findings on the record and cited

the following reasons for his decision: the seriousness of the alleged crime, the substantial weight

of the evidence against the Defendant, and the Defendant’s prior weapons offense and conviction

for obstructing justice. Id. The magistrate judge expressed a concern that given Defendant’s efforts

to obstruct justice and attempt to engage in another drug transaction in late 2018, the Defendant

would not abide by any conditions of release, and therefore, posed a danger to the community. Id.

       On March 31, 2020, Defendant filed a motion to revoke the detention order and a

supporting memorandum. ECF No. 21–22. A transcript of the detention hearing proceeding was

filed on April 2, 2020. ECF No. 23. The Government opposed Defendant’s motion on April 10,



                                                 2
Case 4:19-cr-00077-RAJ-LRL Document 27 Filed 04/20/20 Page 3 of 7 PageID# 153



2020. ECF No. 25. Defendant did not file a reply, and indicated that he is not requesting a hearing.

See ECF No. 22 at 8.

                                  II.      LEGAL STANDARD

       A defendant ordered detained by a magistrate judge may appeal the order for review by the

district court. 18 U.S.C.A. § 3145(b); United States v. Williams, 753 F.2d 329, 333 (4th Cir.1985).

“When the district court acts on a motion to revoke or amend a magistrate judge’s pretrial detention

order, the district court acts de novo and must make an independent determination of the proper

pretrial detention or conditions of release.” United States v. Stewart, 19 F. App’x 46, 48 (4th Cir.

2001) (citation omitted); see also United States v. Clark, 865 F.2d 1433, 1436 (4th Cir. 1989).

(citations omitted). In making that independent determination, “the district court need not conduct

a new pretrial detention hearing; rather, the court may base its decision on the transcript of the

original detention hearing and any additional evidence proffered by counsel.” United States v.

Burgess, No. 2:17-CR-153, 2017 WL 6542939, at *1 (E.D. VA. Dec. 19, 2017) (citing United

States v. Boyd, 484 F. Supp. 2d 486, 487 (E.D. VA. 2007)).

                                        III.   DISCUSSION

       The Bail Reform Act of 1984 provides that a defendant shall be detained pending trial if a

Court finds, by clear and convincing evidence “that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e). In cases where a Court finds that there is probable cause to

believe that the person committed an offense under the Controlled Substances Act in which a

maximum term of imprisonment of ten years or more is prescribed, there is a rebuttable

presumption that no condition or combination of conditions will reasonably assure the appearance

of the person as required and the safety of the community. Section 3142(e)(3)(A); see also 18



                                                 3
Case 4:19-cr-00077-RAJ-LRL Document 27 Filed 04/20/20 Page 4 of 7 PageID# 154



U.S.C. § 3142(f)(1). The defendant must therefore rebut this presumption with evidence that the

presumption is unwarranted. Boyd, 484 F. Supp. 2d. at 486. If the defendant rebuts this

presumption with evidence, the burden shifts back to the government to either prove by a

preponderance of the evidence that no condition or combination of conditions will reasonably

assure the defendant’s appearance at trial; or prove by clear and convincing evidence that no

condition or combination of conditions will reasonably assure the safety of any other person and

the community.” 18 U.S.C. § 3142(e)-(f).

       In determining whether a defendant should be detained pending trial, courts consider the

following factors: (1) the nature and circumstance of the offense charged; (2) the defendant’s

history and personal characteristics; (3) whether, at the time of the offense, the accused was on

probation or parole; and (4) the nature and seriousness of the danger to any person or the

community posed by the individual’s release. 18 U.S.C. 3142(g). “For pretrial detention to be

imposed on a defendant, the lack of reasonable assurance of either the defendant’s appearance or

the safety of others or the community, is sufficient, both are not required.” Stewart, 19 F. App’x

at 48 (citation omitted).

       Here, Defendant is indicted for several drug-related offense, including a drug conspiracy

in violation of 21 U.S.C. § 846. Based on the amount of drugs trafficked throughout the conspiracy,

if convicted, Defendant faces a mandatory minimum of ten years up to life imprison. Therefore, a

rebuttable presumption exists that no condition or combination of conditions will reasonably

assure the Defendant’s appearance and the safety of the community. Section 3142(e)(3)(A); see

also 18 U.S.C. § 3142(f)(1).

       Defendant argues that his lack of criminal record and history of violence, strong family and

community ties, solid employment, and the bond report from United States Probation



                                                4
Case 4:19-cr-00077-RAJ-LRL Document 27 Filed 04/20/20 Page 5 of 7 PageID# 155



recommending release, is not only enough to rebut the presumption that he is a flight risk or a

danger to the community but also weighs in favor of his release. ECF No. 22 at 6–7. Defendant

also argues that given his age and medical condition, the current national emergency weigh in

favor of his release. Id. at 4–5. The United States argues that Defendant has failed to rebut the

presumption that he is a flight risk or a danger to the community. ECF No. 25.

       First, the Court agrees with the magistrate judge that the Defendant rebutted the

presumption that he is a flight risk, and that the Government has not proved by a preponderance

of the evidence that no condition or combination of conditions will reasonably assure the

Defendant’s appearance at trial. Defendant has close ties to the community – he has lived and

worked in the Newport News area for over twenty years, and his children reside in the area. ECF

No. 22 at 3. The United States argues that Defendant is a flight risk because he has parents who

live in Wilmington, North Carolina, has contacts in other states, and was found guilty in absentia

for traffic violations that occurred in 1999-2001. ECF No. 25 at 10; see also ECF No. 22 at 3.

However, the Court can impose certain conditions, such as electronic monitoring, or a combination

of conditions, that can ensure Defendant’s appearance at trial. The United States has not proved

by a preponderance of the evidence that no condition or combination of conditions, such as

electronic monitoring, would reasonably assure the Defendant’s appearance at trial.

       Though Defendant might not be a flight risk, the Court agrees with the magistrate judge

that Defendant poses a danger to the community, and the Court finds that Defendant has not

rebutted this presumption. Defendant was involved in a five-year conspiracy that started in 2012

and continued until 2017 – a conspiracy that involved over four million dollars and took place

throughout many cities in the Eastern District of Virginia. Hr’g Tr. 2:20–3:5; ECF No. 9.

Defendant is attributed with more than 250 kilograms of cocaine, approximately 75 pounds of



                                                5
Case 4:19-cr-00077-RAJ-LRL Document 27 Filed 04/20/20 Page 6 of 7 PageID# 156



marijuana, and almost half a kilogram of heroin. Hr’g Tr. 2:20–3:5. Defendant also faces charges

for attempted obstruction and obstruction of justice. Hr’g Tr. 21:8-17. Defendant was previously

convicted for obstructing justice. ECF No. 22 at 3.

       Defendant contends that because the alleged conspiracy and obstruction charges ended in

2017, and that he has not posed a danger to the community since he was arrested in 2020, this

rebuts the presumption that he is a danger to the community. Yet, the United States proffered that

in 2018, the Defendant attempted to make a narcotic purchase with the intent to distribute and that

as late as March 2020, Defendant has had contact with known drug distributors. See ECF No. 25

at 8; Hr’g Tr. 13:25–14:1-8. The Court is not persuaded that Defendant’s work as a general

manager which brings him in contact with the public, is the reason why a known drug dealer was

calling his phone at the time of his arrest, especially where Defendant has used his place of

employment throughout the conspiracy. See Hr’g Tr. 24:21– 25:4; 27:17–28:10. The weight of the

evidence against Defendant is strong – including cooperating co-defendants previously charged

and confidential informants. Hr’g Tr. 4:15–12:24.

       Defendant contends that because his offenses are nonviolent, this rebuts the presumption

that he poses a danger to community. However, there is a presumption of dangerousness in

Defendant’s case because of the number of drugs allegedly involved in the conspiracy. Because

this is a presumption case, the fact that Defendant is charged with nonviolent offenses is not

enough, standing alone, to rebut that he is a danger to society. But even if Defendant did rebut the

presumption of dangerousness in his case, the Court finds that there is clear and convincing

evidence that no condition or combination of conditions will ensure that Defendant will not pose

a danger to society either by continuing to obstruct justice, make attempted drug sales, or by

associating with other known drug distributors.



                                                  6
Case 4:19-cr-00077-RAJ-LRL Document 27 Filed 04/20/20 Page 7 of 7 PageID# 157



         Finally, the Court considers the unprecedented impact of COVID-19. While Defendant is

a 43-year-old who is diagnosed with hypertension and suffers from migraines, this is insufficient

to justify his release pending detention, especially where the Court finds that Defendant poses a

risk to society. Furthermore, the United States proffered that the facility where Defendant is housed

are taking precautionary steps to protect inmates from the coronavirus.

         Thus, given the lack of reasonable assurance that Defendant does not pose a danger to the

community, the Court agrees with the magistrate judge that Defendant should be detained pending

trial.

                                     IV.     CONCLUSION

         For the reasons stated on the record and discussed above, Defendant’s Motion to Revoke

Order of Detention Pending Trial is DENIED.

         The Court DIRECTS the Clerk to send a copy of this Order to Defendant and the United

States Attorney.



         IT IS SO ORDERED.



Newport News, Virginia
April 20, 2020                                                _____________________________
                                                              United States District Judge




                                                 7
